Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 1 of 15 Page ID #:68
                                                       [Exempt From Filing Fee
                                                       Government Code § 6103]


   1 ALESHIRE & WYNDER, LLP
     FRED GALANTE, State Bar No. 178421
   2  fgalante@awattorneys.com
     G. ROSS TRINDLE, III, State Bar No. 228654
   3  gtrindle@awattorneys.com
     ALISON S. FLOWERS, State Bar No. 271309
   4  aflowers@awattorneys.com
     3880 Lemon Street, Suite 520
   5 Riverside, CA 92501
     Telephone: (951) 241-7338
   6 Facsimile: (951) 300-0985
   7 Attorneys for CITY OF RIALTO,
     JARROD ZIRKLE, and MATTHEW
   8 LOPEZ
   9                                  UNITED STATES DISTRICT COURT
 10              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 11
    ODILA PENALOZA, individually and                     Case No. 5:19-cv-01642-SVW-(SPx)
 12 as the Successor in Interest to ERICK
    AGUIRRE; and SAMANTHA                                Assigned to the
 13 GOODE, an individual,                                Hon. Stephen V. Wilson, Ctrm 10A
 14                          Plaintiffs,                 STIPULATED PROTECTIVE
                                                         ORDER
 15              v.
 16 CITY OF RIALTO; JARROD
    ZIRKLE; MATTHEW LOPEZ, and
 17 DOES 1-10, inclusive,
 18                          Defendants.
 19
 20
 21             IT IS HEREBY STIPULATED, by and between Plaintiffs Odila Penaloza,
 22 individually and as the Successor in Interest to Erick Aguirre, and Samantha Goode
 23 (“Plaintiffs”), on the one hand, and Defendants City of Rialto, Jarrod Zirkle, and
 24 Matthew Lopez (“City Defendants”), on the other hand, by and through their
 25 respective counsel of record, that the following Stipulated Protective Order (the
 26 “Protective Order”) may be entered by the Court:
 27 / / /
 28 / / /
       01180.0059/570798.2
                                                       -1-
                                           STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 2 of 15 Page ID #:69




   1 1.         A. PURPOSES AND LIMITATIONS
   2            Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public
   4 disclosure and from use for any purpose other than prosecuting this litigation may
   5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6 enter the following Stipulated Protective Order. The parties acknowledge that this
   7 Order does not confer blanket protections on all disclosures or responses to
   8 discovery and that the protection it affords from public disclosure and use extends
   9 only to the limited information or items that are entitled to confidential treatment
 10 under the applicable legal principles. The parties further acknowledge, as set forth in
 11 Section 12.3 below, that this Stipulated Protective Order does not entitle them to file
 12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 13 that must be followed and the standards that will be applied when a party seeks
 14 permission from the court to file material under seal.
 15             B. GOOD CAUSE STATEMENT
 16             This action is likely to involve materials and information that were acquired
 17 in confidence by public employees in the course of their duties and have not been
 18 officially disclosed or made open or available to the public. Such confidential
 19 materials and information consist of, among other things: (1) confidential police
 20 personnel files and accompanying materials maintained by the City of Rialto Police
 21 Department; (2) law enforcement investigative reports and records which may
 22 contain personal contact information of third party witnesses; and (3) information
 23 otherwise generally unavailable to the public, or which may be privileged or
 24 otherwise protected from disclosure under state or federal statues, court rules, case
 25 decisions, or common law. City Defendants contend that individual officers have an
 26 interest in protecting their own privacy rights relating to information in their
 27 personnel files and other related information including but not limited to internal
 28 affairs investigations. Accordingly, to expedite the flow of information, to facilitate
       01180.0059/570798.2
                                                 -2-
                                     STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 3 of 15 Page ID #:70




   1 the prompt resolution of disputes over confidentiality of discovery materials, to
   2 adequately protect information the parties are entitled to keep confidential, to ensure
   3 that the parties are permitted reasonably necessary uses of such material in
   4 preparation for and in the conduct of trial, to address their handling at the end of the
   5 litigation, and serve the ends of justice, a protective order for such information is
   6 justified in this matter. It is the intent of the parties that information will not be
   7 designated as confidential for tactical reasons and that nothing be so designated
   8 without a good faith belief that it has been maintained in a confidential, non-public
   9 manner, and there is good cause why it should not be part of the public record of this
 10 case.
 11 2.         DEFINITIONS
 12            2.1          Action: this pending federal law suit.
 13            2.2          Challenging Party: a Party or Non-Party that challenges the designation
 14 of information or items under this Order.
 15            2.3          “CONFIDENTIAL” Information or Items: information (regardless of
 16 how it is generated, stored, or maintained) or tangible things that qualify for
 17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 18 the Good Cause Statement.
 19            2.4          Counsel: Outside Counsel of Record and House Counsel (as well as
 20 their support staff).
 21            2.5          Designating Party: a Party or Non-Party that designates information or
 22 items that it produces in disclosures or in responses to discovery as
 23 “CONFIDENTIAL.”
 24            2.6          Disclosure or Discovery Material: all items or information, regardless
 25 of the medium or manner in which it is generated, stored, or maintained (including,
 26 among other things, testimony, transcripts, and tangible things) that are produced or
 27 generated in disclosures or responses to discovery in this matter.
 28 / / /
      01180.0059/570798.2
                                                        -3-
                                           STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 4 of 15 Page ID #:71




   1            2.7          Expert: a person with specialized knowledge or experience in a matter
   2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   3 an expert witness or as a consultant in this Action.
   4            2.8          House Counsel: attorneys who are employees of a party to this Action.
   5 House Counsel does not include Outside Counsel of Record or any other outside
   6 counsel.
   7            2.9          Non-Party: any natural person, partnership, corporation, association, or
   8 other legal entity not named as a Party to this action.
   9            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 10 to this Action but are retained to represent or advise a party to this Action and have
 11 appeared in this Action on behalf of that party or are affiliated with a law firm which
 12 has appeared on behalf of that party, and includes support staff.
 13             2.11 Party: any party to this Action, including all of its officers, directors,
 14 employees, consultants, retained experts, and Outside Counsel of Record (and their
 15 support staffs).
 16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17 Discovery Material in this Action.
 18             2.13 Professional Vendors: persons or entities that provide litigation support
 19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21 and their employees and subcontractors.
 22             2.14 Protected Material: any Disclosure or Discovery Material that is
 23 designated as “CONFIDENTIAL.”
 24             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 25 from a Producing Party.
 26 3.          SCOPE
 27             The protections conferred by this Stipulation and Order cover not only
 28 Protected Material (as defined above), but also (1) any information copied or
       01180.0059/570798.2
                                                         -4-
                                            STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 5 of 15 Page ID #:72




   1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   2 compilations of Protected Material; and (3) any testimony, conversations, or
   3 presentations by Parties or their Counsel that might reveal Protected Material. Any
   4 use of Protected Material at trial shall be governed by the orders of the trial judge.
   5 This Order does not govern the use of Protected Material at trial.
   6 4.         DURATION
   7            Even after final disposition of this litigation, the confidentiality obligations
   8 imposed by this Order shall remain in effect until a Designating Party agrees
   9 otherwise in writing or a court order otherwise directs. Final disposition shall be
 10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 11 or without prejudice; and (2) final judgment herein after the completion and
 12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 13 including the time limits for filing any motions or applications for extension of time
 14 pursuant to applicable law.
 15 5.          DESIGNATING PROTECTED MATERIAL
 16             5.1          Exercise of Restraint and Care in Designating Material for Protection.
 17 Each Party or Non-Party that designates information or items for protection under
 18 this Order must take care to limit any such designation to specific material that
 19 qualifies under the appropriate standards. The Designating Party must designate for
 20 protection only those parts of material, documents, items, or oral or written
 21 communications that qualify so that other portions of the material, documents,
 22 items, or communications for which protection is not warranted are not swept
 23 unjustifiably within the ambit of this Order.
 24             Mass, indiscriminate, or routinized designations are prohibited. Designations
 25 that are shown to be clearly unjustified or that have been made for an improper
 26 purpose (e.g., to unnecessarily encumber the case development process or to impose
 27 unnecessary expenses and burdens on other parties) may expose the Designating
 28 Party to sanctions.
       01180.0059/570798.2
                                                        -5-
                                           STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 6 of 15 Page ID #:73




   1            If it comes to a Designating Party’s attention that information or items that it
   2 designated for protection do not qualify for protection, that Designating Party must
   3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4            5.2          Manner and Timing of Designations. Except as otherwise provided in
   5 this Order (see e.g., second paragraph of section 5.2(a) below), or as otherwise
   6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7 under this Order must be clearly so designated before the material is disclosed or
   8 produced.
   9            Designation in conformity with this Order requires:
 10                   (a)         for information in documentary form (e.g., paper or electronic
 11 documents, but excluding transcripts of depositions or other pretrial or trial
 12 proceedings), that the Producing Party affix, at a minimum, the legend
 13 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each page that
 14 contains protected material. If only a portion or portions of the material on a page
 15 qualifies for protection, the Producing Party also must clearly identify the protected
 16 portion(s) (e.g., by making appropriate markings in the margins).
 17             A Party or Non-Party that makes original documents available for inspection
 18 need not designate them for protection until after the inspecting Party has indicated
 19 which documents it would like copied and produced. During the inspection and
 20 before the designation, all of the material made available for inspection shall be
 21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 22 documents it wants copied and produced, the Producing Party must determine which
 23 documents, or portions thereof, qualify for protection under this Order. Then, before
 24 producing the specified documents, the Producing Party must affix the
 25 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 26 portion or portions of the material on a page qualifies for protection, the Producing
 27 Party must also clearly identify the protected portion(s) (e.g., by making appropriate
 28 markings in the margins).
       01180.0059/570798.2
                                                      -6-
                                          STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 7 of 15 Page ID #:74




   1                  (b)          for testimony given in depositions that the Designating Party
   2 identify the Disclosure or Discovery Material on the record, before the close of the
   3 deposition, all protected testimony.
   4                  (c)          for information produced in some form other than documentary
   5 and for any other tangible items, that the Producing Party affix in a prominent place
   6 on the exterior of the container or containers in which the information is stored the
   7 legend “CONFIDENTIAL.” If only a portion or portions of the information
   8 warrants protection, the Producing Party, to the extent applicable, shall identify the
   9 protected portion(s).
 10             5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent
 11 failure to designate qualified information or items does not, standing alone, waive
 12 the Designating Party’s right to secure protection under this Order for such material.
 13 Upon timely correction of a designation, the Receiving Party must make reasonable
 14 efforts to assure that the material is treated in accordance with the provisions of this
 15 Order.
 16 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
 17             6.1          Timing of Challenges. Any Party or Non-Party may challenge a
 18 designation of confidentiality at any time that is consistent with the Court’s
 19 Scheduling Order.
 20             6.2          Meet and Confer. The Challenging Party shall initiate the dispute
 21 resolution process under Local Rule 37.1 et seq.
 22             6.3          The burden of persuasion in any such challenge proceeding shall be on
 23 the Designating Party. Frivolous challenges, and those made for an improper
 24 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 25 parties) may expose the Challenging Party to sanctions. Unless the Designating
 26 Party has waived or withdrawn the confidentiality designation, all parties shall
 27 continue to afford the material in question the level of protection to which it is
 28 entitled under the Producing Party’s designation until the Court rules on the
       01180.0059/570798.2
                                                        -7-
                                           STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 8 of 15 Page ID #:75




   1 challenge.
   2 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
   3            7.1          Basic Principles. A Receiving Party may use Protected Material that is
   4 disclosed or produced by another Party or by a Non-Party in connection with this
   5 Action only for prosecuting, defending, or attempting to settle this Action. Such
   6 Protected Material may be disclosed only to the categories of persons and under the
   7 conditions described in this Order. When the Action has been terminated, a
   8 Receiving Party must comply with the provisions of section 13 below (FINAL
   9 DISPOSITION).
 10 Protected Material must be stored and maintained by a Receiving Party at a location
 11 and in a secure manner that ensures that access is limited to the persons authorized
 12 under this Order.
 13             7.2          Disclosure of “CONFIDENTIAL” Information or Items. Unless
 14 otherwise ordered by the court or permitted in writing by the Designating Party, a
 15 Receiving                Party     may     disclose    any    information   or   item   designated
 16 “CONFIDENTIAL” only to:
 17                   (a)            the Receiving Party’s Outside Counsel of Record in this Action,
 18     as well as employees of said Outside Counsel of Record to whom it is reasonably
 19     necessary to disclose the information for this Action;
 20                   (b)            the officers, directors, and employees (including House Counsel)
 21 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 22                   (c)            Experts (as defined in this Order) of the Receiving Party to
 23 whom disclosure is reasonably necessary for this Action and who have signed the
 24 “Acknowledgement and Agreement to Be Bound” (Exhibit A);
 25                   (d)            the Court and its personnel;
 26                   (e)            court reporters and their staff;
 27                   (f)            professional jury or trial consultants, mock jurors, and
 28 Professional Vendors to whom disclosure is reasonably necessary for this Action
       01180.0059/570798.2
                                                            -8-
                                              STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 9 of 15 Page ID #:76




   1 and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit
   2 A);
   3                 (g)     the author or recipient of a document containing the information
   4 or a custodian or other person who otherwise possessed or knew the information;
   5                 (h)     during their depositions, witnesses, and attorneys for witnesses,
   6 in the Action to whom disclosure is reasonably necessary provided: (1) the witness,
   7 and attorneys for the witness, by accepting receipt of such Protected Material, agree
   8 to be bound by this Stipulation and Order; and (2) they will not be permitted to keep
   9 any confidential information unless they sign the “Acknowledgement and
 10 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 11 Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits
 12 to depositions that reveal Protected Material may be separately bound by the court
 13 reporter and may not be disclosed to anyone except as permitted under this
 14 Stipulated Protective Order; and
 15                  (i)     any mediator or settlement officer, and their supporting
 16 personnel, mutually agreed upon by any of the parties engaged in settlement
 17 discussions.
 18 8.          PROTECTED          MATERIAL          SUBPOENAED            OR      ORDERED
 19             PRODUCED IN OTHER LITIGATION
 20             If a Party is served with a subpoena or a court order issued in other litigation
 21 that compels disclosure of any information or items designated in this Action as
 22 “CONFIDENTIAL,” that Party must:
 23                  (a)     promptly notify in writing the Designating Party. Such
 24 notification shall include a copy of the subpoena or court order;
 25                  (b)     promptly notify in writing the party who caused the subpoena or
 26 order to issue in the other litigation that some or all of the material covered by the
 27 subpoena or order is subject to this Protective Order. Such notification shall include
 28 a copy of this Stipulated Protective Order; and
       01180.0059/570798.2
                                                   -9-
                                      STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 10 of 15 Page ID #:77




   1                 (c)           cooperate with respect to all reasonable procedures sought to be
   2 pursued by the Designating Party whose Protected Material may be affected.
   3            If the Designating Party timely seeks a protective order, the Party served with
   4 the subpoena or court order shall not produce any information designated in this
   5 action as “CONFIDENTIAL” before a determination by the court from which the
   6 subpoena or order issued, unless the Party has obtained the Designating Party’s
   7 permission. The Designating Party shall bear the burden and expense of seeking
   8 protection in that court of its confidential material and nothing in these provisions
   9 should be construed as authorizing or encouraging a Receiving Party in this Action
  10 to disobey a lawful directive from another court.
  11 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  12            PRODUCED IN THIS LITIGATION
  13                 (a)           The terms of this Order are applicable to information produced
  14 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  15 information produced by Non-Parties in connection with this litigation is protected
  16 by the remedies and relief provided by this Order. Nothing in these provisions
  17 should be construed as prohibiting a Non-Party from seeking additional protections.
  18                 (b)           In the event that a Party is required, by a valid discovery request,
  19 to produce a Non-Party’s confidential information in its possession, and the Party is
  20 subject to an agreement with the Non-Party not to produce the Non-Party’s
  21 confidential information, then the Party shall:
  22                         (1)   promptly notify in writing the Requesting Party and the Non-
  23 Party that some or all of the information requested is subject to a confidentiality
  24 agreement with a Non-Party;
  25                         (2)   promptly provide the Non-Party with a copy of the Stipulated
  26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  27 specific description of the information requested; and
  28                         (3)   make the information requested available for inspection by the
       01180.0059/570798.2
                                                        -10-
                                            STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 11 of 15 Page ID #:78




   1 Non-Party, if requested.
   2                 (c)     If the Non-Party fails to seek a protective order from this court
   3 within 14 days of receiving the notice and accompanying information, the Receiving
   4 Party may produce the Non-Party’s confidential information responsive to the
   5 discovery request. If the Non-Party timely seeks a protective order, the Receiving
   6 Party shall not produce any information in its possession or control that is subject to
   7 the confidentiality agreement with the Non-Party before a determination by the
   8 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   9 expense of seeking protection in this court of its Protected Material.
  10 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  12 Protected Material to any person or in any circumstance not authorized under this
  13 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  14 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16 persons to whom unauthorized disclosures were made of all the terms of this Order,
  17 and (d) request such person or persons to execute the “Acknowledgement and
  18 Agreement to Be Bound” that is attached hereto as Exhibit A.
  19 11.        INADVERTENT PRODUCTION OF PRIVILEGE OR OTHERWISE
  20            PROTECTED MATERIAL
  21            When a Producing Party gives notice to Receiving Parties that certain
  22 inadvertently produced material is subject to a claim of privilege or other protection,
  23 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  24 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  25 may be established in an e-discovery order that provides for production without
  26 prior privilege review. Pursuant to Federal Rules of Evidence 502(d) and (e), insofar
  27 as the parties reach an agreement on the effect of disclosure of a communication or
  28 information covered by the attorney-client privilege or work product protection, the
       01180.0059/570798.2
                                                  -11-
                                      STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 12 of 15 Page ID #:79




   1 parties may incorporate their agreement in the stipulated protective order submitted
   2 to the court.
   3 12.        MISCELLANEOUS
   4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   5 person to seek its modification by the Court in the future.
   6            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   7 Protective Order no Party waives any right it otherwise would have to object to
   8 disclosing or producing any information or item on any ground not addressed in this
   9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  10 ground to use in evidence of any of the material covered by this Protective Order.
  11            12.3 Filing Protected Material. A Party that seeks to file under seal any
  12 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  13 only be filed under seal pursuant to a court order authorizing the sealing of the
  14 specific Protected Material at issue. If a Party’s request to file Protected Material
  15 under seal is denied by the Court, then the Receiving Party may file the information
  16 in the public record unless otherwise instructed by the Court.
  17 13.        FINAL DISPOSITION
  18            After the final disposition of this Action, as defined in paragraph 4, within 60
  19 days of a written request by the Designating Party, each Receiving Party must return
  20 all Protected Material to the Producing Party or destroy such material. As used in
  21 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  22 summaries, and any other format reproducing or capturing any of the Protected
  23 Material. Whether the Protected Material is returned or destroyed, the Receiving
  24 Party must submit a written certification to the Producing Party (and, if not the same
  25 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  26 (by category, where appropriate) all the Protected Material that was returned or
  27 destroyed, and (2) affirms that the Receiving Party has not retained any copies,
  28 abstracts, compilations, summaries or any other format reproducing or capturing any
       01180.0059/570798.2
                                                  -12-
                                      STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 13 of 15 Page ID #:80




   1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   2 retain an archival copy of all pleadings, motion papers, trial, deposition and hearing
   3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   4 reports, attorney work product, and consultant and expert work product, even if such
   5 materials contain Protected Material. Any such archival copies that contain or
   6 constitute Protected Material remain subject to this Protective Order as set forth in
   7 Section 4 (DURATION).
   8            14. Any violation of this Order may be punished by any and all appropriate
   9 measures including, without limitation, contempt proceedings and/or monetary
  10 sanctions.
  11            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  12
  13 DATED: September 25, 2019              ALESHIRE & WYNDER, LLP
                                            FRED GALANTE
  14
                                            G. ROSS TRINDLE, III
  15                                        ALISON S. FLOWERS
  16
  17                                        By:         /s/: Alison S. Flowers
                                                  ALISON S. FLOWERS
  18
                                                  Attorneys for CITY OF RIALTO,
  19                                              JARROD ZIRKLE, and MATTHEW
  20                                              LOPEZ

  21
  22
  23
  24
  25
  26
  27
  28
       01180.0059/570798.2
                                                  -13-
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 14 of 15 Page ID #:81




   1 DATED: September 25, 2019               GUIZAR, HENDERSON & CARRAZCO, LLP
                                             HUMBERTO M. GUIZAR
   2
                                             KENT M. HENDERSON
   3                                         ANGEL CARRAZCO, JR.
   4
   5
                                             By:         /s/: Humberto M. Guizar
   6
                                                   HUMBERTO M. GUIZAR
   7                                               Attorneys for ODILA PENALOZA,
   8                                               individually and as Successor in Interest to
                                                   ERICK AGUIRRE, and SAMANTHA
   9                                               GOODE
  10
  11                                 ATTESTATION CLAUSE
  12
                Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer set forth below, Alison
  13
  14 S. Flowers, attests that all other signatories listed, and on whose behalf the filing is
  15 submitted, concur in the filing’s content and have authorized the filing.
  16
  17
  18 DATED: September 25, 2019               ALESHIRE & WYNDER, LLP
                                             FRED GALANTE
  19                                         G. ROSS TRINDLE, III
  20                                         ALISON S. FLOWERS
  21                                         By:         /s/: Alison S. Flowers
  22                                               ALISON S. FLOWERS
                                                   Attorneys for CITY OF RIALTO,
  23                                               JARROD ZIRKLE, and MATTHEW
  24                                               LOPEZ
  25
                FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  26
  27
                October 15
       DATED: _________________, 2019          _________________________________
  28                                           UNITED STATES MAGISTRATE JUDGE
       01180.0059/570798.2
                                                   -14-
                                     STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01642-SVW-SP Document 15 Filed 09/25/19 Page 15 of 15 Page ID #:82




   1                                          EXHIBIT A
   2                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
   3            I, _Humberto Guizar, Esq., of Guizar, Henderson & Carrazco LLP., 3500 W.
   4 Beverly Blvd., Montebello, CA 90640, declare under penalty of perjury that I have
   5 read in its entirety and understand the Stipulated Protective Order that was issued by
   6 the United States District Court for the Central District of California on
   7 ___________ [date] in the case of Penaloza , et al v. City of Rialto, et al, USDC
   8 Case No. 5:19-cv-01642-SVW-(SPx). I agree to comply with and to be bound by all
   9 the terms of this Stipulated Protective Order, and I understand and acknowledge that
  10 failure to so comply could expose me to sanctions and punishment in the nature of
  11 contempt. I solemnly promise that I will not disclose in any manner any information
  12 or item that is subject to this Stipulated Protective Order to any person or entity
  13 except in strict compliance with the provisions of this Order.
  14            I further agree to submit to the jurisdiction of the United States District Court
  15 for the Central District of California for the purpose of enforcing the terms of this
  16 Stipulated Protective Order, even if such enforcement proceedings occur after
  17 termination of this action. I hereby appoint _______________________ [print or
  18 type full name] of ________________________________ [print or type full address
  19 and telephone number] as my California agent for service of process in connection
  20 with this action or any proceedings related to enforcement of this Stipulated
  21 Protective Order.
  22 Date:
  23 Printed name:
  24 Signature:
  25 City and State where worn and signed:____________________________________
  26
  27
  28
       01180.0059/570798.2
                                                   -1-
                                            EXHIBIT A
                             ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
